Citation Nr: 1817389	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-33 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder cyst.  

2.  Entitlement to service connection for a bilateral shoulder disability.  

3.  Entitlement to service connection for a cervical spine disability.  

4.  Entitlement to service connection for joint pain in the knees, elbows, neck, and fingers.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2006 to February 2007.  The Veteran also served several years in the Oklahoma Air National Guard prior to active service.  

This matter is on appeal before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

The Veteran testified at a hearing with the undersigned Veterans Law Judge via videoconference facilities in February 2015.  A transcript of the hearing is associated with the Veteran's electronic claims file.  


FINDINGS OF FACT

1.  In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for a left shoulder cyst is requested.  

2.  Resolving doubt in favor of the Veteran, the available evidence supports that the Veteran has a bilateral shoulder disability related to her active service.  

3.  Resolving doubt in favor of the Veteran, the available evidence supports that the Veteran has a cervical spine disability related to her active service.  

4.  Resolving doubt in favor of the Veteran, the available evidence supports that the Veteran has joint pain in the knees, elbows, neck, and fingers related to her active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to service connection for a left shoulder cyst by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  

2.  The criteria for service connection for a bilateral shoulder disability have been met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for service connection for a cervical spine disability have been met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4.  The criteria for service connection for joint pain in the knees, elbows, neck, and fingers have been met.  38 U.S.C. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Claim for Left Shoulder Cyst 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, in both a February 2015 written statement, and at the February 2015 hearing, has withdrawn the appeal for entitlement to service connection for a cyst on the left shoulder and, hence, there remain no allegations of errors of fact or law for appellate consideration for that issue.  Accordingly, the Board does not have jurisdiction to review the appeal for entitlement to service connection for a left shoulder cyst, and it is dismissed.  

II.  Service Connection 

In the decision below, the Board has granted the Veteran's claim for service connection for a bilateral shoulder disability, a cervical spine disability, and joint pain in the knees, elbows, neck, and fingers.  Therefore, the benefits sought on appeal have been granted in full.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Veteran contends that as a result of active service she has a bilateral shoulder disability, a cervical spine disability, and joint pain in the knees, elbows, neck, and fingers.  Based on a thorough review of the Veteran's records, the Boards finds that service connection for these conditions is warranted.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran is a nurse by occupation in the civilian world; it is also her occupational specialty in the armed forces as reflected on her DD-214.  The Veteran was deployed as a flight nurse from September 2006 to the end of January 2007 to the area of responsibility including the Horn of Africa, Iraq, and Afghanistan.  The Veteran was part of the Oklahoma Air National Guard for over a decade prior to deployment.  

The Veterans service treatment records (STRs) are minimal.  There is a report for lower back pain treatment in January 2007, for which the Veteran is now service-connected.  The record contains a post-deployment questionnaire dated January 17, 2007 in which the Veteran reported that her health stayed about the same since she had deployed and she reported back pain and muscle aches.  She reported there were no medical problems that had developed during deployment.  For a follow-up report dated February 7, 2007, the Veteran reported that her health was somewhat worse than prior to deployment.  The Veteran reported swollen, stiff, painful joints, and back pain.  

Post-service, the Veteran has sought treatment for all the claimed conditions.  VA treatment records show the Veteran sought treatment in May 2007, three months after deployment, for pain in her knees and elbows.  In the February 2015 hearing, the Veteran reported that this was the first available appointment.  In March 2009, the Veteran sought treatment at the VA medical facility for neck pain and shoulder pain.  In May 2009, the Veteran complained of shoulder pain; that year the Veteran was diagnosed with bilateral bursitis of the shoulders.  At a February 2011 appointment, the VA treatment provider noted that the Veteran had "noticeable joint enlargement" of the left thumb.  The Veteran complained of ongoing joint pain that had increased in the prior few weeks.  In April 2011, the Veteran complained of joint pain in the thumbs, shoulders, and fingers.  The Veteran was diagnosed with migratory arthralgia in the hands and arthritis in the left thumb.  

In her various written statements and related testimony in February 2015, the Veteran contended that during her deployment she worked as a flight nurse.  The Veteran explained that her duties included loading and unloading over 1000 pounds of medical equipment on a regular basis to prepare for sorties.  The Veteran contended that such activity, in addition to the rigorous duties of a flight nurse in general such as transporting and treating wounded or deceased soldiers, caused her to develop the claimed disabilities of bilateral shoulder condition, joint pain in the  knees, elbows, neck, and fingers, as well as a cervical spine disability.  Additionally, because of the schedule during deployment, which the Veteran described as 12 to 16 hour days during which she was working in a plane, seeking medical treatment was not feasible.  Because the Veteran is a nurse, non-life-threatening conditions were self-treatable, especially with access to medical supplies.  

The Veteran was afforded VA examinations for her claimed conditions in May 2014.  The Veteran was diagnosed with the following issues at the examinations: bilateral shoulder bursitis, bilateral shoulder impingement, and degenerative joint disease (DJD) of the AC joint in the left shoulder; hand arthralgias and likely early osteoarthritis of the hands; cervical strain with X-rays confirming arthritis, showing as DJD and degenerative disc disease (DDD) of the cervical spine; and bilateral DJD in the knees with bilateral patellofemoral syndrome.  The VA examiner opined that the Veteran's conditions were less likely than not related to her time in active service.  For the shoulder, the examiner's rationale was that he could locate no chronic shoulder condition treated during active service.  For the cervical spine and joints claims, the examiner's rationale was that the Veteran did not seek treatment until a later period of time after active service ended and there were no complaints of chronic problems during active service.  The examiner noted that the conditions were typical of aging and occupational stresses.  

The Veteran submitted a private medical opinion dated January 2015 from a medical treatment provider who has treated the Veteran for many years.  The provider noted that the Veteran's conditions for which she sought an opinion were new since her deployment in 2006.  The provider noted that the Veteran's claimed conditions such as, "dull quality aching pain with radiation from her shoulders down into her elbows, also pain, an edematous sensation along the trigger points of the elbows, wrists, joints, metacarpal joints, and the hands as well as the fingers, in particular the MCP of the left thumb... would of course be consistent with heavy weightbearing duties that are required of her service time."  The treatment provider also referenced the Veteran's cervical spine condition and knee pain, and "very diminished range of motion in the bilateral shoulders."  The provider opined that the "repetitive duties as well as climbing extensions of the plane, reaching overhead for straps to secure the litters, and providing patient care for these flights would lead to development of significant orthopedic conditions."  

The Board finds noteworthy that the Veteran submitted regular medical "fitness for flight" examinations from prior to her deployment dating back to1996 that are silent for the claimed conditions.  The Veteran testified at the February 2015 hearing that in her civilian position she was in an administrative role for three years prior to deployment.  The Veteran also testified that prior to her administrative work she was an emergency room nurse, a role which required little lifting of patients or heavy equipment.  Additionally, the VA examiner noted that the Veteran's claimed disabilities were part of regular occupational stress - an occupation which the Board notes is one that the Veteran held while deployed in the armed forces.  

Resolving doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible lay statements about her in-service and post-service symptoms, the favorable nexus opinion from a private doctor, all support a finding that the Veteran's claimed conditions of bilateral shoulder disability, cervical spine disability, and joint pain in the knees, elbows, neck, fingers, began in service and have persisted since that time.  Accordingly, service connection for these disabilities is warranted.  


ORDER

The appeal for entitlement to service connection for a left shoulder cyst is dismissed.  

Entitlement to service connection for a bilateral shoulder disability is granted.  

Entitlement to service connection for a cervical spine disability is granted.  

Entitlement to service connection for joint pain in the knees, elbows, neck, and fingers is granted.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


